Case 1:18-cv-04551-AMD-JO Document 37 Filed 05/22/19 Page 1 of 5 PagelD #: 468

SAUL EWING ARSTEIN & LEHR LLP
Valerie G. Pennacchio Esq.

One Riverfront Plaza

1037 Raymond Boulevard

Suite 1520

Newark, New Jersey 07102

Tel: (973) 286-6823

Email: valerie.pennacchio@saul.com

 

Counsel to Defendant Lincoln Life & Annuity
Company of New York

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK

ALS CAPITAL VENTURES, LLC

 

Plaintiff, : Docket No. 18-cv-4551
-against-

LINCOLN LIFE & ANNUITY COMPANY OF NEW
YORK, and J ROSENBERG DISTRIBUTION
TRUST, BY AND THROUGH ITS TRUSTEE,
MOSHE GLATZER

Defendants.

 

DEFENDANT LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK’S ANSWER
AND DEFENSES TO DEFENDANT J. ROSENBERG DISTRIBUTION TRUST’S
CROSS-CLAIMS

Defendant Lincoln Life & Annuity Company of New York (“Lincoln”), by and through
its attorneys, Saul Ewing Arnstein & Lehr LLP, answers the Cross-Claims of Defendant J
Rosenberg Distribution Trust (“the Trust”) that were filed with the Trust’s Answer to Plaintiff's
Amended Complaint as follows:
ALLEGED BREACH OF CONTRACT
1. Denied.
2. Denied.

B. Denied.
Case 1:18-cv-04551-AMD-JO Document 37 Filed 05/22/19 Page 2 of 5 PagelD #: 469

 

4, Denied.
5. Denied.
ALLEGED DECLARATORY JUDGMENT
6. Lincoln incorporates by reference its answers to paragraphs | through 5 as though

set forth at length herein.

th, Denied.
8. Denied.
9, Denied. It is admitted only that the Trust was not the owner of record at the time

the Policy lapsed. The remaining allegations of this paragraph are denied,

10. Admitted.

11. Denied. The allegations of this paragraph are conclusions of law to which no
response is required and they are therefore denied.

12. Denied. The allegations of this paragraph are conclusions of law to which no
response is required and they are therefore denied.

13. Denied. The allegations of this paragraph are conclusions of law to which no
response is required and they are therefore denied.

14. Denied. The allegations of this paragraph are conclusions of law to which no
response is required and they are therefore denied. To the extent the allegations of this paragraph
are deemed factual, they are denied.

15. Denied. The allegations of this paragraph are conclusions of law to which no
response is required and they are therefore denied. To the extent the allegations of this paragraph
are deemed factual, they are denied.

ALLEGED DECEPTIVE ACTS AND PRACTICES — NY GBL § 349
16. Lincoln incorporates by reference its answers to paragraphs | through 15 as

though set forth at length herein.
Case 1:18-cv-04551-AMD-JO Document 37 Filed 05/22/19 Page 3 of 5 PagelD #: 470

17. Denied. The allegations of this paragraph are conclusions of law to which no
response is required and they are therefore denied. To the extent the allegations of this paragraph
are deemed factual, they are denied.

18. Denied. The allegations of this paragraph are conclusions of law to which no
response is required and they are therefore denied. To the extent the allegations of this paragraph
are deemed factual, they are denied.

WHEREFORE, Defendant Lincoln respectfully requests that all cross-claims asserted
against it by the Trust be dismissed with prejudice, and that the Court award Lincoln the
reasonable attorneys’ fees and costs incurred in defending the cross-claims, and any other and
further relief that the Court deems just and proper as a matter of law and/or equity.

AFFIRMATIVE AND OTHER DEFENSES

1. The Trust’s cross-claims fail to state a claim on which relief may be granted.

2. Lincoln, at all times relevant hereto, complied with all applicable laws and
regulations,

3. Lincoln properly mailed all required notices.

4, Lincoln’s grace period notices under the Policies fully complied with all

applicable laws.

5, The Policies lapsed for non-payment of premium.
6. The Trust is not entitled to reinstatement of the Policies.
7. The Trust’s cross-claims against Lincoln are barred or limited under the doctrine

of unclean hands.

8. Lincoln is not legally responsible for any of the acts or omissions of any other
party in this action.

9. The damages and harm that the Trust allegedly sustained were not caused by nor

contributed to by any acts or omissions of Lincoln.

3
Case 1:18-cv-04551-AMD-JO Document 37 Filed 05/22/19 Page 4 of 5 PagelD #: 471

10. The damages and harm that the Trust allegedly sustained were caused by the acts
or omissions of others for whom Lincoln is not legally responsible.

11. The Trust has failed to take reasonable steps under the circumstances to minimize
or mitigate its alleged damages or losses, if any.

12. The Trust’s claims are barred and/or limited by the doctrine of estoppel.

13. Lincoln reserves the right to supplement, delete or modify its defenses during the
course of this action based upon facts and/or legal theories that may develop through clarification
of the Trust’s cross-claims and/or through discovery.

WHEREFORE, Defendant Lincoln respectfully requests that all cross-claims asserted
against it by the Trust be dismissed with prejudice, and that the Court award Lincoln the
reasonable attorneys’ fees and costs incurred in defending this matter, and any other and further
relief that the Court deems just and proper as a matter of law and/or equity.

SAUL EWING ARNSTEIN & LEHR LLP

Dated: Newark, New Jersey By:  /4s/Valerie G. Pennacchio
May 22, 2019 Valerie G. Pennacchio Esq.
One Riverfront Plaza
1037 Raymond Boulevard
Suite 1520
Newark, New Jersey 07102
Tel: (973) 286-6823
Email: valerie.pennacchio@saul.com
-and-

Paul M. Hummer, Esq.
Angella N. Middleton, Esq.
Saul Ewing LLP
1500 Market Street, 38” Floor
Philadelphia, Pennsylvania 19102
Tel: (215) 972-7788
Tel: (215) 972-7135
Email: phummer@saul.com

angella.middleton(@saulcom

Counsel to Defendant Lincoln Life & Annuity
Company of New York
Case 1:18-cv-04551-AMD-JO Document 37 Filed 05/22/19 Page 5 of 5 PagelD #: 472

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK

ALS CAPITAL VENTURES, LLC

 

Plaintiff,
-against- Docket No. 18-cv-4551
LINCOLN LIFE & ANNUITY COMPANY OF NEW
YORK, and J ROSENBERG DISTRIBUTION
TRUST, BY AND THROUGH ITS TRUSTEE,
MOSHE GLATZER

Defendants.

 

AFFIRMATION OF SERVICE
VALERIE G. PENNACCHIO affirms under penalty of perjury as follows:

1, IT am not a party to the above-captioned action and I am over 18 years of age.

2. On May 22, 2019, I served a copy of: (1) Defendant Lincoln Life & Annuity
Company of New York’s Answer and Defenses to Defendant J, Rosenberg Distribution Trust’s
Cross-Claims; and (2) this Affirmation of Service as follows:

Upon Counsel for Plaintiff:
Via electronic mail

Upon Counsel for J Rosenberg Distribution Trust:
Via electronic mail

Dated: May 22, 2019 /s/ Valerie G. Pennacchio
Valerie G. Pennacchio
